COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joel Landrick Ard, Jr., Ardco Construction, Inc., and Ard Foundation
                          v. Renee Carrington

Appellate case number:    01-13-00067-CV

Trial court case number: 1219985

Trial court:              61st District Court of Harris County


Appellant Joel Landrick Ard, Jr., proceeding pro se, has filed a brief signed by himself only,
purporting to be on behalf of himself and on behalf of appellants Ardco Construction, Inc. and
Ard Foundation. Ard attaches documents to his brief indicating that Ardco Construction, Inc.
and Ard Foundation are corporations.

Texas courts have consistently held that a non-attorney may not appear pro se on behalf of a
corporation. Corona v. Pilgrim’s Pride Corp., 245 S.W.3d 75, 79 (Tex. App.—Texarkana 2008,
pet. denied); see Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456
(Tex. 1996). A corporation may be represented only by a licensed attorney in the prosecution of
its appeal. See Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324, 327 (Tex. App.—El
Paso 1994, writ denied).

Accordingly, if each corporation desires to prosecute its appeal, Ardco Construction, Inc., and
Ard Foundation must retain licensed counsel to represent them. Any attorney retained to
represent Ardco Construction, Inc. and Ard Foundation in this appeal must make an appearance
by filing a notice of representation with the Clerk of this Court by October 11, 2013. If such
notice of representation is not filed, Ardco Construction, Inc.’s and Ard Foundation’s appeal will
be dismissed. See TEX. R. APP. P. 42.3(b), (c); see also MHL Homebuilder LLC v.
Dabal/Graphic Resource, No. 14–05–00295–CV, 2005 WL 1404475 (Tex. App.—Houston
[14th Dist.] June 16, 2005, no pet.) (mem. op.).
In addition, appellants’ brief filed on August 26, 2013 is stricken. Appellant Joel Landrick
Ard, Jr. may file an amended appellant’s brief acting pro se on behalf of himself only. An
amended briefing schedule will be set once it is determined whether Ardco Construction, Inc.
and Ard Foundation will be retaining counsel to represent them in this Court or whether their
appeals will be dismissed.


        It is so ORDERED.

Justice’s signature: /s/ Laura Carter Higley
                     Acting individually



Date:             September 9, 2013